APPEAL OF HENRY LICHT.Licht v. CommissionerDocket No. 4793.United States Board of Tax Appeals3 B.T.A. 283; 1926 BTA LEXIS 2709; January 12, 1926, Decided Submitted October 20, 1925.  1926 BTA LEXIS 2709">*2709 Henry Licht pro se.  Arthur H. Seaton, Esq., for the Commissioner.  3 B.T.A. 283">*283  Before STERNHAGEN, LANSDON, and ARUNDELL.  This is an appeal from the determination of a deficiency in income tax for the year 1924 in the amount of $41,27.  The controversy results from the Commissioner's disallowance of the following items as deductions from the taxpayer's gross income for 1924: Taxes, $200; one-half depreciation on automobile alleged to have been used for business and pleasure, $416.66; and one-half upkeep on same, $425; automobile license, $17; personal-property tax, $12; amusement tax and club dues, $97.41; State income tax, $18.59; war tax on jewelry purchased during 1924, $55; or a total of $1,241.66.  At the hearing the taxpayer testified to the depreciation and upkeep expense of his automobile and to the payment of other amounts claimed, but furnished no convincing proof of any of the deductions claimed.  FINDINGS OF FACT.  The taxpayer resides in St. Louis, Mo., where he is engaged in the wholesale hosiery business as a member of the firm of Licht Brothers & Co.  During the year in question he owned and used an automobile, which he had bought new two years1926 BTA LEXIS 2709">*2710  before at a cost of more than $2,600.  It was his custom to drive this car to and from his place of business and to use it during the day in the entertainment of his customers and during the evening as a pleasure car for his family.  Early in 1925 it was traded in, as part of the purchase price of a new car, at a valuation of $300.  DECISION.  The determination of the Commissioner is approved.